Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 9, 2022

                                     No. 04-22-00125-CV

                      IN THE INTEREST OF S.C. AND M.B., Children

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01853
                         Honorable Rosie Alvarado, Judge Presiding


                                        ORDER

       In this accelerated appeal, the clerk’s record was due on March 7, 2022. The next day,
the Bexar County District Clerk filed a notification of late record requesting additional time to
prepare the clerk’s record.
        The request is GRANTED. The clerk’s record is due on March 15, 2022. See TEX. R.
APP. P. 35.3(c) (limiting an extension in an accelerated appeal to ten days).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court